DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informality: “open and” in line 2 should read “open position and”.
Claim 5 is objected to because of the following informality: “a second” in line 3 should read “the second”.
Claim 9 is objected to because of the following informalities:
“a first” in line 1 should read “the first”.
“to one” in line 3 should read “to the one”.
Claim 10 is objected to because of the following informality: “a first” in line 1 should read “the first”.
Claim 11 is objected to because of the following informality: “open and” in line 2 should read “open position and”.
Claim 13 is objected to because of the following informality: “a first” in line 1 should read “the first”.
Claim 14 is objected to because of the following informalities:
“a first” in line 1 should read “the first”.
“starting to” in line 3 should read “starting position to the”.
Claim 15 is objected to because of the following informalities:
“a first” in line 1 should read “the first”.
“a closure” in line 2 should read “the closure”.
“a closed” in line 3 should read “the closed”.
“a second” in line 5 should read “the second”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "a closed position" in line 8. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the closed position mentioned in line 2 of the claim or a totally new closed position. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the closed position”.
Claim 16 recites the limitation "a closed position" in line 3. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the closed position first mentioned in claim 11 or a totally new closed position. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the closed position”.
Claims 12-16 are rejected as being indefinite because they depend from claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1, 2, 5, 6, 9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (US 2014/0305987), hereinafter Parihar, in view of Rector et al. (US 2015/0374373), hereinafter Rector.
Regarding claim 1, Parihar discloses a method for controlling a powered surgical stapler (2 in Figure 1) that includes an end effector (1000 in Figures 1 and 34-37) with jaws (1020 and 1040 in Figures 1 and 34-37) that are movable between an open position and a closed position (Paragraph 0211-0213) and a firing member (1110 or 1090 in Figures 35-37) that is movable between a starting position and an ending position within the end effector (Paragraph 0214), said method comprising:
installing a surgical staple cartridge (1060 in Figures 34-37) in one (1020) of the jaws (1020 and 1040) of the end effector (1000) (Paragraphs 0210 and 0211);
generating a first rotary control motion (the rotation of 1080 in Figures 34-37) (Paragraph 0213);
converting the first rotary control motion (the rotation of 1080) to a first axial motion (the translation of 1072 and/or 1084 in Figures 34-36) (Paragraph 0213);
converting the first axial motion (the translation of 1072 and/or 1084) to a pivoting closure motion (the pivotal motion of 1040/1044/1042 in Figure 36) (Paragraph 0213);
applying the pivoting closure motion (the pivotal motion of 1040/1044/1042) to one (1040) of the jaws (1020 and 1040) to pivot the jaw (1040) to the closed position (Paragraph 0213);
generating a second rotary control motion (the rotation of 1102 in Figures 34-37) (Paragraph 0214); and
applying the second rotary control motion (the rotation of 1102) to the firing member (1110 or 1090) (Paragraph 0214).
However, Parihar does not disclose: preventing axial movement of the firing member from the starting position to the ending position unless the surgical staple cartridge is in ready to fire condition.
Rector teaches that it was known to prevent axial movement of a firing member (280 and 282 collectively in Figure 32A-32E) from a starting position to an ending position (via 238 and 210 collectively in Figures 32A-32E) unless a surgical staple cartridge (320 in Figures 30-32E) is in ready to fire condition 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have prevented axial movement of the firing member (1110 or 1090) of Parihar from the starting position to the ending position unless the surgical staple cartridge (1060 of Parihar) is in ready to fire condition, as taught by Rector, because doing so would prevent inadvertent firing of the firing member so that tissue positioned between the jaws (1020 and 1040 of Parihar) is not severed without being stapled.
Regarding claim 2, Parihar in view of Rector teaches that said preventing axial movement comprises:
engaging a firing member lockout system (238 and 210 collectively in Figures 32A-32E of Rector) in a locked position (shown in Figure 32E of Rector) to prevent axial movement of the firing member (1110 or 1090 of Parihar, as modified in view of Rector) prior to said installing (Paragraph 0242 of Rector); and maintaining the firing member lockout system (238 and 210 collectively of Rector) in the locked position (shown in Figure 32E of Rector) unless a camming assembly (330 in Figures 30-32B of Rector) in the installed surgical staple cartridge (1060 of Parihar, as modified in view of Rector) unlockingly engages the firing member lockout system when the surgical staple cartridge is installed in the end effector (1000 of Parihar) (Paragraphs 0241 and 0242 of Rector).
Regarding claim 5, Parihar discloses that the surgical staple cartridge (1060) includes an axially movable camming assembly (1092 in Figures 35-37) that is configured to be axially moved through the surgical staple cartridge (1060) upon said generating the second rotary control motion (the rotation of 1102) (Paragraphs 0214 and 0217).
Regarding claim 6, Parihar discloses that the end effector (1000) includes an onboard rotary firing drive shaft (1102 in Figures 35-37) that rotatably interfaces with the firing member (1110 or 1090) (Paragraph 0214) and that the camming assembly (1092) is configured to rotatably interface with the onboard rotary firing drive shaft (1102) (because 1092 is indirectly connected to 1102 via 1112 and 1110, Paragraph 0214).
Regarding claim 9, Parihar discloses that said generating the first rotary control motion (the rotation of 1080) in a first rotary direction is discontinued after said applying the pivoting closure motion (the pivotal motion of 1040/1044/1042) to the one (1040) of the jaws (1020 and 1040) to pivot the jaw (1040) to the closed position (Paragraph 0217).
Regarding claim 11, Parihar discloses a method for controlling a powered surgical stapler (2 in Figure 1) that includes an end effector (1000 in Figures 1 and 34-37) with jaws (1020 and 1040 in Figures 1 and 34-37) that are movable between an open position and a closed position by an axially movable closure member (1072 in Figures 34-36; or 1072 and 1084 collectively in 34-36) (Paragraph 0212 and 0213) and a firing member (1110 in Figures 35-37; or 1110, 1112, and 1090 collectively in Figures 35-37) that is axially movable between a starting position and an ending position within the end effector (Paragraph 0214), said method comprising:
installing a surgical staple cartridge (1060 in Figures 34-37) in one (1020) of the jaws (1020 and 1040) of the end effector (1000) (Paragraphs 0210 and 0211);
applying a first rotary control motion (the rotation of 1080 in Figures 34-37) to the closure member (1072; or 1072 and 1084 collectively) to cause the closure member (1072; or 1072 and 1084 collectively) to apply a closure motion to the jaws (1020 and 1040) to move the jaws (1020 and 1040) to the closed position (Paragraph 0213); and
applying a second rotary control motion (the rotation of 1102 in Figures 34-37) to the firing member (1110; or 1110, 1112, and 1090 collectively) (Paragraph 0214).
However, Parihar does not disclose: preventing axial movement of the firing member from the starting position to the ending position unless the surgical staple cartridge is in ready to fire condition.
Rector teaches that it was known to prevent axial movement of a firing member (280 and 282 collectively in Figure 32A-32E) from a starting position to an ending position (via 238 and 210 collectively in Figures 32A-32E) unless a surgical staple cartridge (320 in Figures 30-32E) is in ready to fire condition (Paragraphs 0241 and 0242), in order to prevent inadvertent firing of the firing member (280 and 282 collectively) so that tissue positioned between jaws (250 and 260 in Figures 32A-32E) of an end effector (250 and 260 collectively) is not severed without being stapled (Paragraph 0212).

Regarding claim 12, Parihar in view of Rector teaches that said preventing axial movement comprises:
engaging a firing member lockout system (238 and 210 collectively in Figures 32A-32E of Rector) in a locked position (shown in Figure 32E of Rector) to prevent axial movement of the firing member (1110 or 1110, 1112, and 1090 collectively of Parihar, as modified in view of Rector) prior to said installing (Paragraph 0242 of Rector); and maintaining the firing member lockout system (238 and 210 collectively of Rector) in the locked position (shown in Figure 32E of Rector) unless a camming assembly (330 in Figures 30-32B of Rector) in the installed surgical staple cartridge (1060 of Parihar, as modified in view of Rector) unlockingly engages the firing member lockout system when the surgical staple cartridge is installed in the end effector (1000 of Parihar) (Paragraphs 0241 and 0242 of Rector).
Regarding claim 15, Parihar discloses that said applying the first rotary control motion (the rotation of 1080 in Figures 34-37) to the closure member (1072 and 1084 collectively) to cause the closure member (1072 and 1084 collectively) to apply the closure motion to the jaws (1020 and 1040) to move the jaws (1020 and 1040) to the closed position comprises energizing a closure motor (802 in Figure 32) to apply a rotary closure motion to a rotary closure shaft (1080 in Figures 34-37) that rotatably interfaces with the closure member (1072 and 1084 collectively) (Paragraphs 0204 and 0213) and that said applying the second rotary control motion (the rotation of 1102) to the firing member (1110, 1112, and 1090 collectively) comprises energizing a firing motor (805 in Figure 32) to apply a rotary firing motion to a firing drive shaft (1102 in Figures 34-37) that rotatably interfaces with the firing member (1110, 1112, and 1090 collectively) (Paragraphs 0204 and 0213).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Rector in further view of Cropper, IV et al. (US 2015/0136833), hereinafter Cropper.
Regarding claim 3, Parihar in view of Rector teaches all the limitations of the claim as stated above except: preventing the jaw configured to receive the pivoting closure motion from moving to the closed position unless the installed surgical staple cartridge is compatible with the end effector.
Cropper teaches that it was known to prevent a jaw (220 in Figure 6) of an end effector (200 in Figure 6) configured to receive a pivoting closure motion from moving to a closed position (via 250 in Figure 6) unless an installed surgical staple cartridge (300 in Figure 6) is compatible with the end effector (200), in order to prevent closure of the jaw (220) when the surgical staple cartridge (300) has not been properly installed in a second jaw (210 in Figure 6) of the end effector (200) (Paragraphs 0091, 0097, and 0098).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have prevented the jaw (1040 of Parihar) configured to receive the pivoting closure motion from moving to the closed position unless the installed surgical staple cartridge (1060 of Parihar) is compatible with the end effector (1000 of Parihar), as taught by Cropper, because doing so would prevent closure of the jaw when the surgical staple cartridge has not been properly installed in the second jaw (1020 of Parihar) of the end effector and thereby prevent improper/unsafe firing of the end effector.
Regarding claim 4, Parihar in view of Rector in further view of Cropper teaches that said preventing the jaw (1040 of Parihar as modified in view of Cropper) configured to receive the pivoting closure motion from moving to the closed position comprises:
engaging a closure lockout system (250 in Figure 6 of Cropper) in a locked open position (the distal-most position of 250 shown in Figures 16 and 17 of Cropper) to prevent the jaw (1040 of Parihar as modified in view of Cropper) configured to receive the pivoting closure motion from pivoting in response thereto (Paragraphs 0091 and 0097 of Cropper); and maintaining the closure lockout system (250 of Cropper) in the locked open position (the distal-most position of 250 of Cropper) unless an unlocking feature (320 in Figures 14 and 15 of Cropper) is present on the installed surgical staple cartridge (1060 of Parihar as modified in view of Cropper) to unlockingly engage the closure lockout system (250 of Cropper) when the surgical staple cartridge is .

Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Rector in further view of Morgan et al. (US 2016/0058441), hereinafter Morgan.
Regarding claim 10, Parihar in view of Rector teaches all the limitations of the claim as stated above except: said generating the first rotary control motion in a first rotary direction is maintained during said applying the second rotary control motion to the firing member.
Morgan teaches that it was known to generate a first control motion (the control motion which distally translates 4168 in Figures 107 and 108) in a first direction and maintain said generating the first control motion in the first direction during applying a second control motion (the control motion which distally translates a firing member such as 1120 in Figures 5-8 to fire fasteners from end effector 4170 as described in Paragraph 0378 lines 15-18) to a firing member (such as 1120 in Figures 5-8), in order to improve closing of an end effector (4170 in Figures 107 and 108) and clamping of tissue by the end effector and prevent twisting and/or shifting of the end effector (4170) during firing of fasteners from the end effector (Paragraph 0378).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Parihar in view of Rector to incorporate the teachings of Morgan by maintaining said generating the first rotary control motion in a first rotary direction during said applying the second rotary control motion to the firing member (1110 or 1090 of Parihar), because doing so would achieve the predictable results of improving closing of the end effector (1000 of Parihar as modified in view of Rector) and clamping of tissue by the end effector, preventing twisting and/or shifting of the end effector during firing of fasteners from the end effector, and reducing the time necessary to complete the entire stapling operation. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 13, Parihar in view of Rector teaches all the limitations of the claim as stated above except: said applying the first rotary control motion is maintained during said applying the second rotary control motion to the firing member.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Parihar in view of Rector to incorporate the teachings of Morgan by maintaining said applying the first rotary control motion during said applying the second rotary control motion to the firing member (1110 of Parihar; or 1110, 1112, and 1090 collectively of Parihar), because doing so would achieve the predictable results of improving closing of the end effector (1000 of Parihar as modified in view of Rector) and clamping of tissue by the end effector, preventing twisting and/or shifting of the end effector during firing of fasteners from the end effector, and reducing the time necessary to complete the entire stapling operation. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 14, Parihar in view of Rector teaches all the limitations of the claim as stated above except: said applying the first rotary control motion is periodically maintained during said applying the second rotary control motion to the firing member while the firing member moves from the starting position to the ending position within the end effector.
Morgan teaches that it was known to apply a first control motion (the control motion which distally translates 4168 in Figures 107 and 108) and periodically maintain said applying the first control motion during applying a second control motion (the control motion which distally translates a firing member such as 1120 in Figures 5-8 to fire fasteners from end effector 4170 as described in Paragraph 0378 lines 15-18) to a firing member (such as 1120 in Figures 5-8) while the firing member moves from a starting position to an ending position within an end effector (4170 in Figures 107 and 108), in order to improve closing of an end effector (4170) and clamping of tissue by the end effector and prevent twisting and/or shifting of the end effector (4170) during firing of fasteners from the end effector (Paragraph 0378).
 KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Rector in further view of Whitman et al. (US 6,793,652), hereinafter Whitman.
Regarding claim 16, Parihar discloses discontinuing said energizing of the closure motor (802) after the closure member (1072; or 1072 and 1084 collectively) has moved the jaws (1020 and 1040) to the closed position (Paragraphs 0217 and 0204).
However, Parihar in view of Rector does not teach: monitoring an amount of current drawn by the firing motor while the firing member is moved from the starting position to the ending position; and re-energizing the closure motor to apply rotary closure motions to the closure member when the amount of current drawn by the firing motor exceeds a predetermined threshold.
Whitman teaches that it was known to: monitor an amount of current drawn by a firing motor (the “firing motor” described in Col. 15 lines 27-64) while a firing member (264 in Figure 9) is moved from a starting position to an ending position; and re-energizing the closure motor (the “unclamp motor” described in Col. 16 lines 22 – Col. 17 line 2) to apply rotary closure motions to the closure member when the amount of current drawn by the firing motor exceeds a predetermined threshold (the “hardware current limit” described in Col. 15 lines 40-53), in order to ensure full unclamping/opening of jaws of an end effector only after successful completion of a stapling operation (Col. 15 line 40 – Col. 17 line 2).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3731



/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731